         Case 17-33203 Document 169 Filed in TXSB on 10/27/20 Page 1 of 1



                              UNITED STATES BANKRUPTCY COURT
                                SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION                                                               ENTERED
                                                                                                                    10/28/2020
    In re:                                                 §
    VENTECH ENGINEERS LP et al.,                           §
                                                           §                    Case No. 17-33203
                               2
                    Debtors,                               §
                                                           §                  Jointly Administered
    RODNEY D. TOW, CHAPTER 7                               §
    TRUSTEE FOR THE ESTATE OF                              §
    VENTECH ENGINEERS                                      §               Adversary No. 19 – 03487
    INTERNATIONAL, LLC,                                    §
                                                           §
                       Plaintiff,                          §
                                                           §
    v.                                                     §
                                                           §
                                                           §
    2015 SHOPPING MALL BUSINESS                            §
    LLC,                                                   §
                                                           §
                     Defendant.                            §

           ORDER ON PLAINTIFF’S MOTION FOR VOLUNTARY DISMISSAL
                             WITH PREJUDICE
                               (Docket No. 10)
         The Court, having considered Plaintiff’s Motion for Voluntary Dismissal with Prejudice (the

“Motion”) finds and concludes that the Motion is with merit. Accordingly, the Court GRANTS the

Motion. This case is dismissed with prejudice.


Date: ____________                                               Signed: ________________________
 Signed: October 27, 2020.
                                                                    Hon. David R. Jones
                                                         ____________________________________
                                                                    United States Bankruptcy Judge
                                                         DAVID R. JONES
                                                         UNITED STATES BANKRUPTCY JUDGE
2         The names of the debtors in these chapter 7 cases, along with the last four digits of each Debtor’s federal tax
identification number, are: Ventech Engineers L.P. (0943); Ventech Engineers LLC (7644); Ventech Fabrication Services
LLC (6482); Ventech Engineers International LLC (5030); Ventech Energy LLC (1829); Ventech Engineers North
America LLC (7325); Ventech Engineers USA LLC (7499); Ventech Vessel Fabricators LLC (6525); Ventech Global
Projects, Inc. (9146); Ventech International Projects LLC (2187); Ventech Global Construction, LLC (0736); Ventech
Modular Fabricators LLC (2960); Ventech Refining Solutions LLC (6454); Ventech Plant Constructors LLC (5107);
Ventech Engineers & Fabricators, LLC (2106); Ventech Industrial Contractors, LLC (6482); Ventech XTL LLC (2500);
and Ventech XTL Oklahoma City LLC (5549).
